Electronically Filed
                                                    Supreme Court
                                                    SCPW-XX-XXXXXXX
                                                    05-JUN-2020
                                                    12:21 PM




              SCPW-XX-XXXXXXX and SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                        SCPW-XX-XXXXXXX

           OFFICE OF THE PUBLIC DEFENDER, Petitioner,

                              vs.

   CLARE E. CONNORS, Attorney General of the State of Hawaiʻi;
     DONALD S. GUZMAN, Prosecuting Attorney, County of Maui;
    MITCHELL D. ROTH, Prosecuting Attorney, County of Hawaiʻi;
    JUSTIN F. KOLLAR, Prosecuting Attorney, County of Kauaʻi;
DWIGHT K. NADAMOTO, Acting Prosecuting Attorney, City and County
                    of Honolulu, Respondents.

   ----------------------------------------------------------

                        SCPW-XX-XXXXXXX

   STATE OF HAWAIʻI OFFICE OF THE PUBLIC DEFENDER, Petitioner,

                              vs.

   DAVID Y. IGE, Governor, State of Hawaiʻi; NOLAN P. ESPINDA,
     Director, State of Hawaiʻi Department of Public Safety;
EDMUND (FRED) K.B. HYUN, Chairperson, Hawaiʻi Paroling Authority,
                          Respondents.


                      ORIGINAL PROCEEDING
    ORDER CONCLUDING MATTERS IN THIS CONSOLIDATED PROCEEDING
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
                  with Wilson, J., dissenting)

          On May 28, 2020, Special Master Daniel R. Foley

(“Special Master”) filed his Fifth Summary Report and

Recommendations with five exhibits (“Fifth Summary Report”).

The Fifth Summary Report provides an update on implementation of

this court’s orders as well as other efforts and progress in

this consolidated proceeding.     Upon consideration of the Fifth

Summary Report, including the exhibits, and the record, we note

and conclude that:

          (1)     In late March, in the early days of the

unprecedented public health emergency, the Office of the Public

Defender (“OPD”) sought emergency action by this court to

address the threat of the COVID-19 pandemic on inmates and staff

at Hawai‘i’s correctional centers and facilities.      At the time,

the potential catastrophic impact of the pandemic on our State,

the community, our citizens, and our correctional centers and

facilities was not determinable.       There were lockdowns across

the nation, the death toll was rising, and numerous other states

had taken steps towards releasing inmates from correctional

facilities.     In response to the petitions for emergency action

resulting from the pandemic, this court declined to order a

blanket release of certain categories of inmates and, instead,

appointed a Special Master to work with the parties in a

                                   2
collaborative and expeditious manner to address the issues

raised in the two petitions and to facilitate a resolution while

protecting public health and public safety.   As part of the

process, this court instituted procedures for expedited

consideration by the courts of individual release motions, which

included an opportunity for objection to the release based on

public safety and other considerations.    Today, although the

pandemic continues, the rate of new infections in Hawai‘i remains

at very low levels.

          (2)   Much of the urgent relief requested in the two

petitions has been addressed.    All of the OPD motions for early

release filed pursuant to this Court’s April 15, 2020 order were

adjudicated by April 28, 2020.

          (3)   For inmates who were released, whether pursuant

to this expedited review process or otherwise, the State

continues to have the option of filing individual motions

seeking to modify the release status of any defendant.

Similarly, the OPD or defense counsel may file individual

motions seeking the release of any inmate.

          (4)   Further issues regarding inmate populations at

correctional facilities may be addressed through alternative

means, including collaboration with the Hawai‘i Correctional

Systems Oversight Commission, which was established by the

Hawai‘i State Legislature pursuant to Act 179, Session Laws

                                 3
Hawai‘i 2019, to, among other things, establish maximum inmate

population limits for each correctional facility and formulate

policies and procedures to prevent the inmate population from

exceeding the capacity of each correctional facility.

          This court extends its deep appreciation to the

Special Master for working on this matter during this difficult

and unprecedented time, as well as the efforts that have been

undertaken by the parties, the amici, and the many stakeholders

in this consolidated proceeding.

          Accordingly,

          IT IS HEREBY ORDERED that this consolidated proceeding

is concluded.   As a result, the service of the Special Master is

completed as of the date of this order.   This order constitutes

the final order of this consolidated proceeding.

          DATED: Honolulu, Hawaiʻi, June 5, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 4